Filed 7/5/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 138







IN THE MATTER OF THE APPLICATION 

FOR DISCIPLINARY ACTION AGAINST 

MICHAEL E. KELLER, A MEMBER OF THE 

BAR OF THE STATE OF NORTH DAKOTA



Disciplinary Board of the Supreme 

Court of the State of North Dakota,   	Petitioner



  v.



Michael E. Keller,   	Respondent







No. 20000189







  INTERIM SUSPENSION ORDERED.



  PER CURIAM.



[¶1]  On July 3, 2000, an Application for the Interim Suspension of Michael E. Keller, a member of the Bar of North Dakota, and supporting Affidavits with attached exhibits, were filed under Rule 3.4, North Dakota Rules for Lawyer Discipline (N.D.R. Lawyer Discipl.) by Loralyn K. Hegland, Assistant Disciplinary Counsel for the Disciplinary Board of the Supreme Court.  The Affidavit of Assistant Disciplinary Counsel indicates that formal proceedings are currently pending against Mr. Keller regarding allegations of lack of diligence, lack of communication with a client, and unreasonable fees.  The Hearing Panel Chair issued an order compelling discovery dated March 20, 2000, to which Mr. Keller has not responded.

[
¶
2]  The Affidavit further indicates that additional disciplinary complaints have been filed against Mr. Keller for mishandling client funds, and disobeying a district court order compelling him to provide information to a conservator, to which Mr. Keller has not responded.

[¶3]  Assistant Disciplinary Counsel asserts that the information provided is sufficient evidence to demonstrate Mr. Keller has committed misconduct or is disabled in his handling of client funds, that he has failed to respond to a lawful order from the disciplinary board, that he has failed to respond to two complaints that have been filed against him, and that he presents a substantial threat of irreparable harm to the public.  Assistant Disciplinary Counsel requests the immediate suspension of Michael E. Keller’s certificate of admission to the Bar and the appointment of a trustee, under Rule 6.4, N.D.R. Lawyer Discipl., to protect the interests of Mr. Keller’s clients.  The Court considered the matter, and

[¶4]  ORDERED, Michael E. Keller’s certificate of admission to the Bar of the State of North Dakota is SUSPENDED effective immediately and until further order of this Court, pending disposition of the proceedings predicated upon the conduct giving rise to the Application.  This Order is subject to the provisions of Rule 3.4, N.D.R. Lawyer Discipl., which provides that upon request by counsel or the lawyer after entry of an interim suspension order, the court shall within 10 days provide an opportunity for the lawyer to demonstrate that the order should not remain in force.

[¶5]  IT IS FURTHER ORDERED, that Assistant Disciplinary Counsel promptly apply to the district court for a professional trustee as provided in Rule 6.4, N.D.R. Lawyer Discipl.

[¶6]	Dated at Bismarck, N.D., this 5
th
 day of July, 2000.

[¶7]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann



[¶8]  The Honorable Mary Muehlen Maring and the Honorable Carol Ronning Kapsner, Justices, being unavoidably absent, did not participate in this decision.